UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 97-755



In Re: RONALD GRAHAM,

                                                       Petitioner.



         On Petition for Writ of Mandamus.   (CA-97-692)


Submitted:   July 2, 1998                 Decided:   July 20, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ronald Graham, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Graham petitioned this court for a writ of mandamus

asking that the district court be required to process his 42 U.S.C.

§ 1983 (1994) action immediately. Mandamus is a drastic remedy and

should only be granted in extraordinary situations. See In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987). The district court

received Graham’s $150 filing fee* on October 31, 1997, and the

magistrate judge issued a report and recommendation on April 30,

1998. We accordingly find that there has been no unreasonable delay

in the district court. Therefore, we deny the petition. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                     PETITION DENIED




     *
         Contrary to Graham’s belief, this is the correct filing fee.


                                   2